Case: 22-10196       Document: 00516464591           Page: 1      Date Filed: 09/08/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                    September 8, 2022
                                    No. 22-10196
                                                                       Lyle W. Cayce
                                  Summary Calendar                          Clerk


   United States of America,

                                                                  Plaintiff—Appellee,

                                          versus

   Jorge Luis Barrera-Telles,

                                                              Defendant—Appellant.


                    Appeal from the United States District Court
                        for the Northern District of Texas
                                No. 3:21-CR-104-1


   Before Smith, Dennis, and Southwick, Circuit Judges.
   Per Curiam:*

          Jorge Barrera-Telles was sentenced, under 8 U.S.C. § 1326(b)(1), to
   eighteen months’ imprisonment and three years’ supervised release (“SR”)
   for illegally reentering in violation of § 1326(a). Barrera-Telles contends that
   the district court erred in imposing a term of SR exceeding one year.


          *
             Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited circum-
   stances set forth in 5th Circuit Rule 47.5.4.
Case: 22-10196        Document: 00516464591           Page: 2    Date Filed: 09/08/2022




                                       No. 22-10196


             Because Barrera-Telles did not object in the district court to the appli-
   cation of § 1326(b)(1), we review for plain error only. See United States v.
   Rodriguez-Flores, 25 F.4th 385, 387 (5th Cir. 2022). For that, the appellant
   must show, inter alia, a forfeited error that is clear or obvious and that affects
   his substantial rights. Puckett v. United States, 556 U.S. 129, 135 (2009).
             Illegally reentering the United States after removal ordinarily carries
   a two-year maximum imprisonment under § 1326(a) and a one-year maxi-
   mum SR. See 18 U.S.C. §§ 3559(a)(5), 3583(b)(3). But, if the defendant was
   previously removed after a felony conviction, the maximum prison sentence
   is ten years under § 1326(b)(1), and the maximum SR is three years. See
   §§ 3559(a)(3), 3583(b)(2).
             Although Barrera-Telles now maintains that nothing in the record
   establishes that he was convicted of a felony before his prior removal, we have
   permitted, on plain-error review, supplementation of the record with docu-
   ments supporting a sentencing enhancement. See United States v. Vargas-
   Soto, 700 F.3d 180, 183 (5th Cir. 2012). The government supplemented the
   record with documents establishing that, before his prior removal, Barrera-
   Telles was convicted of transporting a controlled substance in violation of
   California Health and Safety Code § 11352(a). Because a § 11352(a) convic-
   tion is punishable by more than one year of imprisonment, it qualifies as a
   felony for purposes of § 1326(b)(1). See § 3559(a)(5)–(6); United States v.
   Villegas-Hernandez, 468 F.3d 874, 884 (5th Cir. 2006) (holding that a felony
   is an offense that is punishable by more than one year of imprisonment),
   overruled in part on other grounds by United States v. Reyes-Contreras, 910 F.3d
   169, 181–82 (5th Cir. 2018) (en banc). Thus, the district court did not plainly
   err in sentencing Barrera-Telles to three years of SR. See Puckett, 556 U.S.
   at 135.
             AFFIRMED.




                                             2